                    Case 19-50876-JKS             Doc 30       Filed 09/10/21         Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                Case No. 17-12560 (JKS)
al.,1
                                                                      (Jointly Administered)
                           Remaining Debtors.
MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                Adversary Proceeding
                                                       Case No. 19-50876 (JKS)
                           Plaintiff,
                          vs.

LAVINIA MITREA; DANIEL MITREA,                                        Ref. Adv. Docket No. 28
                                     Defendants.




                                          JUDGMENT BY DEFAULT

           Upon the Plaintiff’s Motion for Default Judgment (the “Motion”) pursuant to Bankruptcy

 Rule 7055 for the entry of a judgment by default against defendants Lavinia Mitrea and Daniel

 Mitrea (each a “Defendant,” and collectively, the “Defendants”) with respect to the Complaint

 for Avoidance and Recovery of Fraudulent Transfers Pursuant to 11 U.S.C. Sections 544, 547,

 548, & 550 [Adv. Docket No. 1] (the “Complaint”)2 and the Entry of Default entered by the

 Clerk of Court [Adv. Docket No. 16]; and adequate notice of the Motion having been given and it

 appearing in the circumstances that no other or further notice is required; and this Court having




 1
   The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
 Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
 Remaining Debtors’ mailing address is 14140 Ventura Boulevard, #302, Sherman Oaks, California 91423.
 2
     Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Complaint.


 DOCS_DE:230826.3 94811/003
                  Case 19-50876-JKS       Doc 30       Filed 09/10/21    Page 2 of 3




jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and Defendant having

failed to answer or otherwise respond to the Complaint within the applicable deadline; and the

entry of a judgment by default being proper against Defendant; and sufficient cause appearing

therefor,

        IT IS HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       Pursuant to Bankruptcy Rule 7055(b)(2), judgment by default (“Judgment”) shall

be entered against Defendant with respect to all claims for relief asserted in the Complaint.

        3.       Judgment is awarded in favor of Plaintiff and against Defendant on the first claim

for relief, (a) avoiding the 90 Day Transfers free and clear of any interest of Defendant, (b)

directing that the 90 Day Transfers be set aside, and (c) ordering Defendant to pay to Plaintiff

$30,093.38.

        4.       Judgment is awarded on the second claim for relief, (a) that each of the

Fraudulent Transfers that constitute Net Winnings is avoidable as a fraudulent transfer under

Sections 544 and 548 of the Bankruptcy Code and Section 3439, et seq., of the California Civil

Code, and (b) ordering Defendant to pay to Plaintiff $2,346.90.

        5.       Judgment is awarded on all claims for relief, awarding Plaintiff prejudgment

interest as permitted by law, costs of suit, and such other and further relief as is just and proper.

        6.       The Plaintiff is authorized and empowered to take any and all actions necessary or

appropriate to consummate, carry out, effectuate, or otherwise enforce the terms, conditions, and

provisions of this Judgment.

        7.       The Clerk of Court is authorized and directed to take any action that is necessary

and appropriate to give effect to this Judgment.



                                                   2
DOCS_DE:230826.3 94811/003
                  Case 19-50876-JKS       Doc 30      Filed 09/10/21    Page 3 of 3




        8.       This Court shall retain jurisdiction and power over any and all matters arising

from or related to the interpretation or implementation of this Judgment.




                                                             J. KATE STICKLES
       Dated: September 10th, 2021
                                                             UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware


                                                  3
DOCS_DE:230826.3 94811/003
